              Case 2:19-cr-00178-WBS Document 65 Filed 10/27/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-178-WBS
11
                                  Plaintiff,             ORDER SETTING FURTHER STATUS
12                                                       CONFERENCE AND EXCLUDING TIME
                            v.                           PERIODS UNDER SPEEDY TRIAL ACT
13
     JOSEVAN ARIAS,                                      DATE: October 26, 2020
14   ELMER RODRIGUEZ-COLIO                               TIME: 9:00 a.m.
                                                         COURT: Hon. William B. Shubb
15                                Defendants.

16

17          This matter came on before the Court for a status conference on October 26, 2020, at 9:00 a.m.

18 Defendant Josevan Arias, his attorney, David Garland, and counsel for the United States, James

19 Conolly, were present via videoconference. Defendant Josevan Arias, with his counsel’s agreement,

20 waived his right to personal appearance and agreed to proceed via videoconference. Defendant Elmer
21 Rodriguez-Colio has not yet appeared in this matter. The United States indicated to the Court that Mr.

22 Rodrigues-Colio’s whereabouts remain unknown to law enforcement at this time.

23          Defense counsel represented to the Court that he is still in the process of reviewing discovery in

24 this matter, conducting investigation, and conferring with his client in anticipation of a proposed plea

25 offer from the United States, and requested a further status conference on February 8, 2021.

26          In light of the need for defense counsel’s discovery review and investigation, as well as

27 preparation of counsel for potential resolution of the matter, the United States requested that time be

28 excluded under the Speedy Trial Act from October 26, 2020, to February 8, 2021, inclusive, on the basis

      [PROPOSED] ORDER SETTING FURTHER STATUS            1
30    CONFERENCE AND EXCLUDING TIME PERIODS UNDER
      THE SPEEDY TRIAL ACT
              Case 2:19-cr-00178-WBS Document 65 Filed 10/27/20 Page 2 of 2


 1 that the ends of justice served by granting such an exclusion outweigh the best interest of the public and

 2 the defendant in a speedy trial, citing Local Code T4. 18 U.S.C.§ 3161(h)(7)(A), B(iv). Defense

 3 counsel agreed with the United States’ basis for the request to exclude time, and that exclusion of time

 4 was appropriate based thereon.

 5          Therefore, the Court hereby finds and orders that:

 6             1. The Court, having heard the parties, finds the failure to grant a continuance in this case

 7                 would deny counsel reasonable time necessary for effective preparation, taking into

 8                 account the exercise of due diligence.

 9             2. The Court finds the ends of justice are served by granting the requested continuance and

10                 outweigh the best interests of the public and defendant in a speedy trial.

11             3. The Court ORDERS that the time from the date of the status conference, October 26,

12                 2020, up to and including February 8, 2021, shall be excluded from the computation of

13                 time within which trial must commence, under the Speedy Trial Act, pursuant to

14                 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

15             4. The Court ORDERS further that the next status conference shall be set for February 8,

16                 2021, at 9:00 a.m.

17             5. The defendant, Josevan Arias, shall remain on pretrial release as previously ordered and

18                 shall appear before the Court at the February 8, 2021 status conference.

19

20          IT IS SO FOUND AND ORDERED.

21 Dated: October 27, 2020

22

23

24

25

26
27

28

      [PROPOSED] ORDER SETTING FURTHER STATUS            2
30    CONFERENCE AND EXCLUDING TIME PERIODS UNDER
      THE SPEEDY TRIAL ACT
